*926OPINION OF THE COURT
Memorandum.
The order of the Appellate Division dismissing the claims should be affirmed, with costs.
On the basis of our review of the record (NY Const, art VI, § 3, subd a; CPLR 5501, subd [b]), we conclude that the weight of the credible evidence supports the determination of the Appellate Division that the conduct of the police officer while in pursuit of another vehicle was not unreasonable under the circumstances and, therefore, no liability can be imputed to the State.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.